It shall be intended that the suit continued depending.
(4) The damages are given for a breach of promise, and part of the promise is to assure divers customary tenements, and in that there is no certainty. It is immaterial in what vill the land is, or who the adjoining ground belongs to.
Jermyn. We have pursued the words of the promise, and we could do not otherwise.
JONES and WHITLOCK, JJ., e contra, for the reasons ut supra. Entire damages are given. You could have made the matter certain by an averment in the declaration, as by saying that he was seized of such lands in such a place, etc.
Jermyn. The matter is made certain by the bar.
Adjournatur. Afterwards. 3 Car., it was moved again.
Jermyn. As the land is not to be recovered in this action the certainty is not material, as in Dyer, 355. Onesby's case.
Hedley. I agree to this case. It is as quod cum indebitatus existit prodiversis mercimoniis; which is well, because it is only matter of inducement. But here it is the principal scope of the promise, whereupon damages are given.
But the *court did not speak to this point.
Jermyn. As to the second exception, Ely is in the margin, which is enough. *Page 762 
For this and the first exception, judgment was reversed.
CREW C. J., and JONES, J. It is not necessary that inferior courts should mark on their own records, by what authority they hold pleas. But it is otherwise when their records are certified here. Except in the case of a county palatine as Chester, or a court erected by Parliament. But here it is a court of particular jurisdiction. Noy, 90; Godb., 380.